DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following Office Action is in response to Applicant's RCE filing on 06/27/2022.
Claims 14-26 are currently pending and have been considered below.
Claims 27-28 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
Applicant present the same arguments presented on 05/16/2022 without addressing the concerns and issues raised on the Advisory Action mailed on 06/22/2022.
Applicant argues that the Examiner “addressed these now-canceled dependent claims simply by citing the Abstract of Cao, as well as figure 1 and Section A, p. 7907.” Remarks, page 7, bottom paragraph, dated 05/16/202; and that “For instance the claim recites that the gateway node has a ‘protocol stack’ and that this stack include  “horizontal protocol layers.” Remarks, page 8, second paragraph, dated 05/16/202.
In response, the Examiner submits that no separate explanation through technical reasoning or how the limitations were expressively or implicitly disclosed by Cao because, 1) for sake of expecting clarification of the indicated issues on the office action as well in the Advisory Action, and 2) because as indicated previously and below in the current office action, with respect to the recitation, claim 14, for instance, “exchange data with at least a second road-side network node via  a sidelink radio channel of the cells-supported radio communication network” and “exchange data with at least a third road-side network node via  an ad-hoc radio channel of the ad-hoc radio communication network,” wherein, however, the above features do not interact with each other and do not seem to create any cooperative technical effect. And that the limitation(s) are merely a collection of features and are not a real combination. Particularly, claim 14 appears to skip (or be missing) some steps or to define a broken technical chain as the step of exchanging data with the second roadside unit does not affect the step of exchanging data with the third road side unit.
In addition, the Examiner notes that the addition of canceled claims into claim 14 are merely a collection of features, which do not create a cooperative technical effect.
Moreover, the Examiner submits that such elements are known in the art, specifically designed as a model in TCP/IP model, which TCP/IP Stack is particularly designed as model to offer highly reliable and end-to-end byte stream over an unreliable internetwork. Furthermore, the added limitation containing  protocol stack that include the ACC1/ACC2 layers , network & transport N&T1/N&T2, and application layers are known in the art, e.g., in the four layers of TCP/IP model (Application, transport, Internet, Network Interface), which layers work cooperatively to transmit the data from one layer to another, and are specifically designed in the OSI model (e.g., Application, Session, Transport, Network, Data Link, and Physical),which typically helps to determine how a specific computer should be connected to the Internet and how data may be transmitted between them. (please, see, for instance, “.TCP/IP Vs OSI Model: What’s the difference?” By Lawrence Williams: Updated July 2, 2022).
As a mere example, the Examiner invites the Applicant to read US Paten No. 9,913,215 to Vleugels et al, which teaches devices of a personal area network (PAN) using a wireless medium that is shared with a wireless local area network (WLAN). WLAN devices communicate using protocols of the WLAN and PAN devices communicate using PAN protocols allowing for lower power transmissions over the wireless medium relative to transmissions over the WLNA (Abstract). Figures 3-17 in conjunction with col. 6, ll. 56-67, thorough cols. 7-22, describe the working relationships between two different wireless devices (i.e., nodes) and the usage of protocol stack and different layers (physical, network, and transport layers), which are elements that relate to wireless communications and more particularly to coordinating different network uses of common wireless medium.

EAMINER’S NOTE: The examiner respectfully suggest Applicant(s) to amend the independent claim(s), e.g., claim 14, to overcome objections and rejection(s) under  35 U.S.C. 112, for clarification, as indicated in current office action. 
The Examiner also invites Applicant(s)’ representative to contact the Examiner to work together on an Examiner’s amendment that can define the claims over the prior art and place the application in suitable condition for allowance. 
Thus, upon receipt of a formal response, the examiner will work together with Applicants’ representative to work on a reasonable and acceptable Examiner’s amendment that would help expedite prosecution of the application.

Claim Objections
Claim 19 is objected to because of the following informalities:
In line 1, delete “Thee” and insert -- The --, in one instance.
In line 4, please insert -- the  -- before the terms “second access technology layer.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “exchange data with at least a second road-side network node via  a sidelink radio channel of the cells-supported radio communication network” and “exchange data with at least a third road-side network node via  an ad-hoc radio channel of the ad-hoc radio communication network.” However, the above features do not interact with each other and do not seem to create any cooperative technical effect. 
The limitation(s) are merely a collection of features and are not a real combination. Particularly, claim 14 appears to skip (or be missing) some steps or to define a broken technical chain as the step of exchanging data with the second roadside node does not affect the step of exchanging data with the third road side node.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For instance, Claim 16 recites the industrial standard, “at least one of 3GPP TS 36.201, TS 36.211, TS 36.212, TS 36.213, TS 36.214 and TS 36.216, and wherein the exchange of data with at least the third road-side network node is operated according to IEEE 802.1lp-2010 and/or ETSI EN 302 663 V1.2.0 (2012-11)," (thus, ‘communication protocols or standards’) without providing any specific version or date.
The use of “communication protocols”, to include “3GPP TS 36.201, TS 36.211, TS 36.212, TS 36.213, TS 36.214 and TS 36.216,” can change over time, thus, it is unclear to have the scope of a claim to change over time. Therefore, because, it is actively known in the art, organizations (such as the Federal Communications Commission (FCC) and /or the European Technical Standard Institute (ETSI)) implementing those “communication protocols or standards:” “3GPP TS 36.201, TS 36.211, TS 36.212, TS 36.213, TS 36.214 and TS 36.216,” meet regularly and have the authority to modify the “communication protocols,” thus, any connection a claim may have to these” communication protocols, “ 3GPP TS 36.201, TS 36.211, TS 36.212, TS 36.213, TS 36.214 and TS 36.216” may vary scope over time. If the communication protocol, “3GPP TS 36.201, TS 36.211, TS 36.212, TS 36.213, TS 36.214 and TS 36.216” change, the disclosure may no longer support the limitation. Because the specification does not provide any specific date and version for the claimed “communication protocols,” the claims are indefinite.
Claim 20, the feature of “the received data has to be injected into the adhoc radio channel or the sidelink channel” is not clear because it is not specified to what apparatuses or entities is data addressed to and as for what purpose. Further, claim 20 as recited may be broadly interpreted as some data received from the second roadside network node via the sidelink radio channel may be injected, once again, into  the sidelink radio channel. Thus, giving the impression that the first roadside node replies back to the second roadside network node on the same channel with the same data received from the second roadside node, which technical feature seems to be inconsistent and inconclusive.
Claim 22 is unclear because it  does not define what entity or apparatus the first  or second data is provided to. Besides, claim 22 does not seem to be supported by the original disclosure. For instance, on page 23, ll. 24-31, together with Figure 6, of original disclosure recites that a similarity value is determined in dependence on a first data to be transmitted and second data which has already been transmitted.
Claim 23 is unclear because it  does not define to what entity or apparatus the first  or second data to be transmitted is provided.
Claim 24 is unclear because it  does not define to what entity or apparatus the pair of data entities is provided.
Claim 25, recites the feature of “exchange data across the cell-supported radio communications network and the ad-hoc radio communications network in dependence on the discovered at least one further road-side network node,”  which is unclear because it does define with what entity the data is exchange. Furthermore, the recitation “exchanging data in dependence on a discovered device” does not enable one of skilled in the art to determine which technical features are necessary to perform the stated function.
Claims 15, 17-19, and 21 depend either directly or indirectly upon independent claim 14; therefore, they are also rejected at least for the same reasons discussed above and/or by virtue of their dependency.
Claim 26 is rejected similarly for the same reasons discussed above with respect to independent claim 14.
Allowable Subject Matter
The Examiner notes that a more favorable outcome may occur if the Applicant were to amend the claims to resolve the objection(s) and overcome the  rejection under 35 U.S.C. 112 as indicated above, and upon working together on a reasonable and acceptable Examiner’s amendment that would help expedite prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9913215 to Vleugels et al: Personal area network (PAN) use a wireless medium that is shared with a wireless local area network (WLAN), using protocols of the WLNA and PAN devices.
US 7821949 to Mohan et al: Providing an extensible forwarding plane data communications channel adapted to selectively support operations, administration and maintenance (OAM) activity within one or more different domains of an Ethernet transport network.
US 6456632 to Baum et al: a protocol separator having a processor with an input port and output ports, and data links connected to the input port and to the output ports, with the data link to the input port carrying packetized data including packets of different protocols, the data link to one of the output ports carrying packets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644